Russell, J.
1. Under the instructions of the Supreme Court in response to the certified questions (134 Ga. 758), there was no error in overruling the defendant’s demurrer or in striking his special plea in abatement.
2. Though some of the testimony admitted was irrelevant, it does not appear that the irrelevant circumstances were prejudicial or eohld have affected the result. The relevant evidence authorized the conviction of the defendant.
3. The charge of the court fairly presented the issues submitted in the case; and if more specific instructions had been desired, they should have been properly requested.
4. There was no error in refusing to sanction the petition'for "certiorari.

Judgment affirmed.